Case 17-37194        Doc 38     Filed 04/16/19     Entered 04/16/19 13:55:14          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 37194
         Carolyn E Montgomery

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/15/2017.

         2) The plan was confirmed on 03/01/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/19/2018, 10/26/2018.

         5) The case was Dismissed on 11/01/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-37194              Doc 38           Filed 04/16/19    Entered 04/16/19 13:55:14                Desc         Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $1,680.00
           Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                               $1,680.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $1,604.40
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                    $75.60
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $1,680.00

 Attorney fees paid and disclosed by debtor:                               $0.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Health Care                       Unsecured           0.00           NA              NA            0.00       0.00
 Advocate Healthcare                        Unsecured           0.00           NA              NA            0.00       0.00
 Advocate Medical Group                     Unsecured         101.00           NA              NA            0.00       0.00
 Advocate Trinity Hospital                  Unsecured      1,316.00            NA              NA            0.00       0.00
 ASHRO                                      Unsecured         504.00           NA              NA            0.00       0.00
 Associates in Nephrology                   Unsecured         265.00           NA              NA            0.00       0.00
 AT&T                                       Unsecured         187.00           NA              NA            0.00       0.00
 Chase Card                                 Unsecured      3,496.00            NA              NA            0.00       0.00
 Chase Card                                 Unsecured         780.00           NA              NA            0.00       0.00
 CIT BANK NA                                Unsecured           0.00           NA              NA            0.00       0.00
 City of Chicago Department of Water        Secured             0.00        795.06          795.06           0.00       0.00
 City of Chicago EMS                        Unsecured          92.00         92.41           92.41           0.00       0.00
 COMENITY BANK/Lnbryant                     Unsecured           0.00           NA              NA            0.00       0.00
 Creditors Discount and Audit               Unsecured          76.00           NA              NA            0.00       0.00
 Emergency Room Provideers, SC              Unsecured          76.00           NA              NA            0.00       0.00
 Federal National Mortgage Association      Secured        9,500.00     13,410.07        13,410.07           0.00       0.00
 Federal National Mortgage Association      Secured      333,467.00    333,897.32       333,897.32           0.00       0.00
 Internal Revenue Service                   Priority            0.00      2,191.74        2,191.74           0.00       0.00
 Medical Express Ambulance Service          Unsecured          76.00           NA              NA            0.00       0.00
 Midland Funding LLC                        Unsecured      2,491.00       2,564.92        2,564.92           0.00       0.00
 Ocwen LOAN Servicing L                     Unsecured           0.00           NA              NA            0.00       0.00
 Ocwen Loan Servicing LLC                   Unsecured           0.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates              Unsecured      9,576.00       5,519.15        5,519.15           0.00       0.00
 Quantum3 Group                             Unsecured      9,043.00       9,043.51        9,043.51           0.00       0.00
 State Collection Service, Inc.             Unsecured           0.00           NA              NA            0.00       0.00
 The University of Chicago Medicine         Unsecured      6,888.00            NA              NA            0.00       0.00
 University of Chicago Hospital             Unsecured           0.00           NA              NA            0.00       0.00
 University of Chicago Med Ctr              Unsecured           0.00           NA              NA            0.00       0.00
 University of Chicago Medical Center for   Unsecured           0.00           NA              NA            0.00       0.00
 University of Chicago Phys Grp             Unsecured           0.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-37194        Doc 38      Filed 04/16/19     Entered 04/16/19 13:55:14             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $333,897.32               $0.00             $0.00
       Mortgage Arrearage                                $13,410.07               $0.00             $0.00
       Debt Secured by Vehicle                                $0.00               $0.00             $0.00
       All Other Secured                                    $795.06               $0.00             $0.00
 TOTAL SECURED:                                         $348,102.45               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $2,191.74               $0.00             $0.00
 TOTAL PRIORITY:                                          $2,191.74               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $17,219.99               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,680.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $1,680.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
